Judgment or the Court.
This day came again the parties, by counsel, and the court having maturely considered the petition of the plaintiff, the answer of the respondent and the exhibits filed therewith and arguments of counsel, is of opinion, that the petitioner, E. S. Robinson, is the duly elected and qualified civil and police justice of the city of Newport News pursuant to constitutional and validly enacted statutes, and that on and since January 1, 1916, he has been unlawfully deprived of the powers, duties and emoluments incident to the said office by the respondent, T. J. Christian.
*773It is therefore adjudged and ordered that a peremptory writ of mandamus do forthwith issue directed to the said T. J. Christian commanding and compelling him to forthwith •vacate the office of civil and police justice of the city of Newport News, Virginia; to deliver to the petitioner all records, hooks and papers pertaining to the said officer; to desist from doing any act, or attempting to do any act within the jurisdiction heretofore possessed by the police justice of the city of Newport News; that he, the said T. J. Christian, transfer and deliver to the petitioner all warrants, proceedings and claims of whatever nature within the jurisdiction conferred by the act of March 20, 1914 (Acts 1914, p. 299), and the act of February 11, 1915 (Acts 1915, p. 69), upon petitioner as civil and police justice, that may he pending before him, the said T. J. Christian, under color of police justice of the city of Newport News, and that the petitioner recover of the respondent his costs by him incurred about these proceedings.
And it is further awarded that the service of a copy of this order upon the said respondent shall have the same force and effect as if a peremptory writ of mandamus was duly issued and served according to law.

Writ awarded.